 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSabin Towing & Transportation Co. and SeafarersInternational Union of North America, Atlantic,Gulf, Lakes and Inland Waters Districts, AFL-CIO. Case 23-CA-6196August 4, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn December 30, 1981, Administrative LawJudge William L. Schmidt issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel, the Charging Party, and Respondent filedexceptions and supporting briefs, and the ChargingParty and Respondent filed answering briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.l The General Counsel also filed a Motion for Summary Judgment.We hereby deny this motion since we agree with the Administrative LawJudge's recommendation that the complaint be dismissed.RThe Administrative Law Judge found that SIU Organizer Peth made60 percent of his contacts with Respondent's seamen at their homes,whereas the record shows that Peth contacted about 60 seamen at homeeither through visits or telephone calls and that about 20 individuals wereactually visited at home. This inadvertent error does not affect our deci-sion herein.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge:This matter was heard by me for 11 days between March10, 1981, and July 1, 1981, in Houston, Texas. The caseis based on a charge filed on August 31, 1976, by Seafar-ers International Union of North America, Atlantic,Gulf, Lakes and Inland Waters Districts, AFL-CIO(SIU), and a complaint dated October 16, 1980, issued onbehalf of the General Counsel of the National Labor Re-lations Board (the Board) by the Acting Regional Direc-tor for Region 23 of the Board which alleges that SabineTowing & Transportation Co., Inc. (Respondent), violat-ed Section 8(a)(1) of the National Labor Relations Act,263 NLRB No. 19as amended (the Act). Respondent's answer of October27, 1980, denies the commission of the alleged unfairlabor practice and asserts the affirmative defenses of resjudicata, collateral estoppel, and laches.The issue presented was whether or not Respondentviolated the Act by its admitted conduct in refusing topermit SIU nonemployee organizers to board its seago-ing vessels while docked in port for the purpose of solic-iting Respondent's unlicensed seamen to select the SIUas their collective-bargaining representative. More spe-cifically, the General Counsel alleged in the complaintthat at all times since March 3, 1976, the Respondent hasdenied access to its vessels by nonemployee SIU organiz-ers notwithstanding that the Board in Sabine Towing &Transportation Co., Inc., 205 NLRB 423 (1973), hereafterreferred to as Sabine I, determined that Respondent vio-lated Section 8(a)(1) of the Act by the same conduct inconnection with the SIU's organizing drive in 1971. Inaddition, the complaint alleges that Respondent has re-fused to furnish the SIU with docking information (datesand ports) related to its vessels. In its answer, Respond-ent admits that it had declined to permit boarding butdenies that it had refused to furnish docking information.At the conclusion of the General Counsel's case, andafter the Charging Party was provided with the full op-portunity to prevent supporting evidence and had like-wise rested, Respondent moved to dismiss the complaintbecause: (I1) the evidence presented failed to prove aprima facie case; and (2) a finding that Respondent vio-lated the Act was barred because the Court of Appealsfor the Fifth Circuit refused to enforce the access por-tion of the Board's Order.' See Sabine Towing & Trans-portation Company, Inc. v. N.L.R.B., 599 F.2d 663 (5thCir. 1979). As Respondent's motion presented a seriousquestion concerning the application of the principles ofres judicata and collateral estoppel, I requested that theparties brief the questions raised by Respondent's motionin the interest of administrative efficiency.2In its briefthe General Counsel moved for summary judgment onthe ground that as there was a reasonable basis for infer-ring that there were no issues of fact, and adherence tothe Board's prior decision (as opposed to the Fifth Cir-cuit's opinion in which, the General Counsel asserts, theBoard has never acquiesced) compelled a finding thatRespondent had violated Section 8(a)(l) of the Act, asalleged.Upon the record made thus far, my observation of thewitnesses who have testified in this matter, and my care-ful consideration of the briefs filed on behalf of the Gen-eral Counsel, the SIU, and Respondent,3I make the fol-lowing:In addition, Respondent moved to dismiss on the ground of lachesand on the further ground that the General Counsel had abused his dis-cretion by issuing the instant complaint. Respondent's motion groundedon these assertions was denied at the hearing.2 Respondent anticipates several additional sessions will be required forthe presentation of its defense, if necessary, as it contemplates calling var-ious seamen working on its vessels as witnesses when they arrive in portin the same manner as was done in Sabine I.s By agreement of the parties, Respondent was permitted to file anopening brief, the General Counsel and the SIU responded thereafter,and Respondent then filed a reply brief. The briefing schedule was con-Continued114 SABINE TOWING & TRANSPORTATION CO.FINDINGS OF FACT1. THE BOARD'S JURISDICTIONThe complaint alleges that Respondent, a Delawarecorporation which maintains its principal office and placeof business in Port Arthur, Texas, is engaged in business,transporting goods among the various States of theUnited States and the Commonwealth of Puerto Rico byseagoing vessels. In the 12-month period preceding theissuance of the complaint, the Respondent transportedgoods and materials from various States of the UnitedStates to other States in interstate commerce and re-ceived in excess of $50,000 gross revenue from such op-erations. In addition to admitting the foregoing allega-tions in its answer, Respondent also admitted that, at thematerial times, it has been an employer within the mean-ing of Section 2(2) of the Act, engaged in commerce oran industry affecting commerce within the meaning ofSection 2(6) and (7) of the Act, and I so find. I furtherfind that it would effectuate the policies of the Act forthe Board to exercise its jurisdiction over the instant dis-pute. H P 0 Service, Inc., 122 NLRB 394 (1958).II. THE LABOR ORGANIZATION INVOLVEDRespondent admits that the SIU is a labor organizationwithin the meaning of Section 2(5) of the Act, and I sofind.III. THE MOTION TO DISMISSA. Background and Chronology of Prior Litigation4As noted, Respondent is engaged in the business oftransporting goods (primarily petroleum products) bymeans of seagoing vessels. With the exception of voyagesto Puerto Rico, Respondent's operations are confined tosailing the United States coastal waters along the Atlan-tic and Pacific Oceans, and the Gulf of Mexico. Since1947, the unlicensed seamen who are employed aboardRespondent's vessels have been represented for purposesof collective bargaining by the Sabine Independent Sea-man's Association (SISA) but Respondent has not had acollective-bargaining agreement with SISA since the ex-piration of an agreement executed in the late 1960s be-cause there has been a question concerning representa-tion pending continuously since 1971. Nevertheless, Re-spondent continues to deal with SISA concerning em-ployee grievances and, according to representations of itscounsel, Respondent has made periodic adjustments inthe pay and benefits of its unlicensed seamen since theexpiration of the aforementioned collective-bargainingagreement in an effort to remain current with industrystandards.cluded on October 5, 1981. On October 13, 1981, 1 issued an order post-poning the resumption of the hearing then scheduled for November 9,1981, indefinitely pending ruling on Respondent's motion.4 The findings herein are a composite of evidence presented at the in-stant hearing, the undenied pleadings in this matter, and matters previous-ly found by the Board, its Administrative Law Judges, and the Court ofAppeals for the Fifnh Circuit in published decisions concerning the priorlitigation among the parties herein. For purposes of the instant motion,the evidence offered by the General Counsel and the SIU has beenviewed in the light most favorable to their position.In November 1970, the SIU commenced an organizingcampaign among Respondent's unlicensed seamen seek-ing to supplant SISA as the collective-bargaining repre-sentative. This effort culminated in the filing of a repre-sentation petition before the Board on April 2, 1971, inCase 23-RC-3606 whereby the SIU sought to have theBoard conduct an election pursuant to Section 9 of theAct. SISA intervened in that proceeding presumably onthe basis of its status as the incumbent representativeand, subsequently, the National Maritime Union (NMU)intervened on the basis of a showing of interest. OnApril 6, 1971, the SIU made a written request to Re-spondent seeking permission for its nonemployee orga-nizers to board its vessels while they were docked inport in order to explain the benefits of being representedby the SIU. By letter dated April 8, 1971, Respondentdenied the SIU's request. No action before the Boardwas commenced immediately. Instead, the petition wasprocessed to an election which was held between June 9and 23, 1971. In that election SISA received 93 votes;SIU, 60; NMU, 2; and the no union choice, 1. Thereaf-ter, objections were filed by the SIU and unfair laborpractice charges were filed by three individuals. One ofthe allegations in the charges and the objections relatedto the aforementioned denial of boarding privileges toSIU organizers. Following the issuance of a complainton that issue and other alleged unfair labor practices, theobjections and the complaint proceedings were consoli-dated for hearing before Administrative Law JudgeMarion C. Ladwig. On November 27, 1972, Administra-tive Law Judge Ladwig issued his decision wherein hefound, inter alia, that Respondent did not violate Section8(a)(1) of the Act by denying boarding privileges to theSIU organizers. Administrative Law Judge Ladwig char-acterized the proffered evidence in the following fashion:[The General Counsel] offered testimony of two ofthe principal SIU organizers, Glidewell and Wil-lard, who testified about the numerous "realisticproblems" involved in organizing at the dock gates...and the unsuitability of "some waterfront baror lounges" as a place to discuss union campaignissues when the seamen are "seeking pleasure andrelaxation."Administrative Law Judge Ladwig found that the evi-dence offered through Glidewell and Willard includedthe following: (1) when vessels docked in port seamenwere eager to leave the vessels; (2) organizers could nottalk to more than one seaman at a time as they exited thedock gates; (3) organizers were unable to identify someexiting individuals as crew members; (4) ship officers inthe vicinity intimidated some crewmen against talkingwith organizers; (5) some seamen simply refused to talkat all; (6) some seamen were inaccessible because they donot go ashore; (7) organizers found it difficult to identifycrewmen in bars and restaurants; (8) there were toomany distractions in taverns to talk seriously; (9) seamenlived in a variety of cities and towns in nine differentStates which made home visits difficult; (10) approxi-mately one-third of the seamen had no street addresseson the Excelsior list provided for the 1971 election; (11)115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe SIU was able to obtain telephone numbers for onlyabout three-fourths of the seamen; (12) it was difficult tolearn when the seamen were accessible during vacationperiods; (13) nearly half of the mailed literature was re-turned as undeliverable; and (14) literature aboard vesselswas often confiscated by unfriendly seamen and supervi-sors. Overall, the evidence presented by the GeneralCounsel indicated that 84 of 167 seamen employedduring the critical period in Sabine I were contacted byorganizers. The defense evidence when considered to-gether with the General Counsel's evidence indicatedthat at least 107 of 167 seamen were contacted by SIUorganizers in the same period. In these circumstances,Administrative Law Judge Ladwig concluded that theGeneral Counsel had failed in his burden of showing thatthe attempts to contact Respondent's unlicensed seamento discuss the issues of the representation campaign wereineffective and, therefore, Respondent did not violateSection 8(a)(1) of the Act by denying access to the SIUorganizers.Exceptions were filed to the conclusions of Adminis-trative Law Judge Ladwig and on August 10, 1973, theBoard issued its decision wherein it declined to adopt therecommended Order of Administrative Law JudgeLadwig dismissing the boarding allegation. Instead, theBoard concluded that Respondent had violated Section8(a)(l) of the Act by refusing to permit the requestedboarding of vessels. Relying on its prior decision inAlaska Barite Company, 197 NLRB 1023 (1972), theBoard concluded that Respondent's employees were es-sentially housed within Respondent's premises and ob-served that the general legal proposition applicable insuch circumstances is that, absent legitimate businessconsiderations, an employer may not deny direct, person-al access to its premises by nonemployee organizers forthe purpose of soliciting employee allegiance unlessother adequate channels of communication with the tar-geted employees are available. Addressing the basis forAdministrative Law Judge Ladwig's conclusions thataccess was not warranted in the 1971 campaign, theBoard further observed that, where, as here, the labororganization proceeds after being denied access to at-tempt organizational efforts through alternate channels,neither the General Counsel nor the labor organizationassumes the burden of proving that the actual results ofthe attempt by alternate means were inadequate. Such aconclusion, the Board felt, would discourage alternate ef-forts and, in effect, promote litigation which could beavoided at least in those circumstances where a labor or-ganization was successful by using the alternate channelsof communication without regard to whether those chan-nels could be considered, when viewed objectively, to beadequate. As perceived by the Board, the General Coun-sel's burden of proof in cases of this nature was satisfiedby showing that the employees were housed on their em-ployer's premises, that alternate channels of communica-tion are "apparently inadequate," and that the employerrefused to permit nonemployee access to its premises forthe purpose of informing employees of the benefits ofbeing organized for collective-bargaining purposes. Ac-cording to the Board, where the General Counsel metthis burden, it was the employer's burden to go forwardby showing that the lack of alternative means of commu-nications was "more apparent than real" and that, in sodoing, the employer could show those steps a labor orga-nization actually took to contact its employees and thesuccess achieved thereby. However, the Board cautionedthat proof with respect to the success (or lack thereof) ofthe actual steps taken was not the burden of the GeneralCounsel and a showing that many of the employees werecontacted was not necessarily sufficient to rebut theprima facie case. Using the foregoing standards, theBoard concluded that the General Counsel had estab-lished a prima facie case that Respondent had unlawfullydenied access in the 1971 campaign in circumstances in-dicating that alternate channels of communication wereinadequate. Recognizing that Respondent had no obliga-tion to provide the SIU with port and vacation sched-ules, telephone numbers, or names and addresses of em-ployees in advance of the Excelsior list, the Board feltthat Respondent's failure to do so was part of the reasonthe alternative channels of communication were not ade-quate.5As the SIU was left to contact employees on acatch-as-catch-can basis while the tankers were in port,the Board could not conclude that the SIU had an ade-quate opportunity to communicate its position to the em-ployees especially in view of other unfair labor practicescommitted by the Employer and the legal activities ofthe incumbent SISA. By contrast, the evidence showingthat a significant number, if not a substantial majority, ofthe employees had been contacted by the SIU was di-minished by the fact that several of those contacts oc-curred in barroom circumstances under conditions ofnoise, drunkenness, and "other" distractions. According-ly, the Board, contrary to Administrative Law JudgeLadwig, concluded that the actual personal contactsshown to have been made by the SIU were insufficientto rebut the prima facie case of the General Counsel.Based on this finding and the other unfair labor practicesof Respondent during the critical period prior to the1971 election, the Board directed a second election. Forthe time being, Sabine I was dormant and the parties pro-ceeded to the second election directed by the Board.Immediately preceding the second election, Respond-ent, in accord with the Board's order in Sabine I, permit-ted representatives of the competing labor organizationsto board its docked vessels for organizational purposes.The second election-held in February 1974-again re-sulted in SISA receiving a majority of the ballots cast.Thereafter, timely objections and additional unfair laborpractice charges were filed. There matters were eventu-ally consolidated for a hearing which was presided overby Administrative Law Judge Ivar H. Peterson. On July17, 1975, Administrative Law Judge Peterson issued hisDecision and recommended Order wherein he found thatthe Respondent engaged in certain unfair labor practices.As the charges and the objections paralleled one another,he recommended that the Board set aside the secondI In view of this aspect of the Board's decision in Sabine I, it is myconclusion that the allegation herein that the Respondent independentlyviolated Sec. s(aX)() of the Act by refusing to furnish docking informa-tion is, in fact, dependent on whether or not nonemployece access to theRespondent's vessels is warranted.116 SABINE TOWING & TRANSPORTATION CO.election and direct a third election. Exceptions were filedwith the Board.Apparently anticipating that Administrative LawJudge Peterson's recommendation for a third electionwould be adopted by the Board and that events wouldmove swiftly toward that election, the SIU renewed itsorganizing effort among Respondent's seamen in January1976. This drive was directed by the late Paul Drozak.Assisting Drozak were SIU patrolmen ThomasGlidewell and Carl Peth. As in past campaigns, MEBARepresentative James Willard, who had formerly been along-term employee of Respondent, was loaned to theSIU for the renewed effort. The essence of the GeneralCounsel's case herein was presented through the testimo-ny of Glidewell, Peth, and Willard.For purposes of the 1976 organizing effort, Glidewelland Peth were assigned to geographical areas of respon-sibility along the gulf coast-the so-called loading portsfor the Respondent's vessels. In general, Glidewell's areaof responsibility was fiom Port St. Joe, Florida, to Free-port, Texas, and Peth was assigned an area from CorpusChristi, Texas, to New Orleans, Louisiana. In addition,SIU port agents or patrolmen in Jacksonville, Florida,San Francisco, California, and New York, New York,were called to meet certain of Respondent's vesselswhich docked in the vicinity of the SIU offices in thosecities but there is a paucity of evidence concerning theactivities of these and other SIU agents who participatedin the 1976 campaign.6Between 1971 and the beginning of 1976, the principalchanges in Respondent's operations related to the expan-sion of its fleet and the reduction of crew sizes. In thisperiod Respondent's fleet grew from five vessels to eightvessels. A ninth vessel was added in November 1976. Allof Respondent's vessels, save the Pecos, loaded from U.S.ports along the Gulf. The Pecos was based in California.The size of Respondent's crews had been reduced in thisperiod from 25 to 19. The total complement of unli-censed seamen grew from approximately 167 at the timeof the first election in 1971 to 227 in August 1976. Pre-sumably, approximately 30 additional seamen were addedin November 1976 when the San Marcos began sailing.Apart from the foregoing, there is no evidence of funda-mental changes in Respondent's operation between 1971and 1976.Using the Excelsior list from the 1974 campaign astheir starting point, Glidewell and Peth initially attempt-ed to piece together a current crew list and to obtain theaddresses and the telephone numbers of the crew-members.7Thereafter, in February and March 19s6.some effort was made to contact the seamen at theirhomes. Glidewell testified that approximately 5 to 10percent of the individuals he contacted throughout 1976a The SIU maintains offices in or near a number of ports frequented bythe Respondent's vessels including Houston and Port Arthur, Texas; Wil-mington and San Francisco. California; Baltimore and Piney Point. Mary-land; Jacksonville and Tampa, Florida; Boston, Massachusetts; JerseyCity, New Jersey; Mobile, Alabama; New Orleans, L ouisiana; Norfolk,Virginia; Seattle, Washington; and Santurce, Puerto Rico The SIU'sheadquarters is located in Brooklyn, New York.I A comparison of an August 1976 employee list against the 1974 Ex-celsior list shows that 83 of the 227 employees on the August list wereemployed at the time of the second election.were contacted at their homes; Peth testified that hemade about 60 percent of his contacts at the homes ofthe seamen. Although it is true that the geographic dis-tribution of employees made it unreasonable to attempthome visits in some instances,8in other instances it isclear that there was a conscious decision not to visit aseamen's home." Moreover, Peth testified that, after ap-proximately 2 months, he was instructed by Drozak toconcentrate on meeting the incoming ships as opposed toattempting home visits.According to Respondent's records in the 6-monthperiod from March through August 1976, the seven ves-sels in the Gulf waters docked at ports in the geographi-cal area assigned to Glidewell and Peth an average ofapproximately 20 times a month. The average time inport in this geographical area during this 6-month periodwas 29 hours.t0 Although Glidewell emphasized in histestimony the difficulties encountered in meeting vesselsas they docked in view of Respondent's acknowledgedrefusal to provide information about docking times, theonly fair inference which can be made from this recordis that the SIU met with considerable success in obtain-ing this information from alternate sources. Otherwise, itis highly unlikely Peth would have been instructed toconcentrate on this opportunity to contact individuals orthat Glidewell would have been (as he testified) on timeon approximately 80 percent of those occasions when heundertook to meet vessels. One compilation prepared byGlidewell shows that he met Respondent's vessels on 33separate occasions in the period from February throughAugust 1976. In the same period, it appears that Pethmet vessels in approximately 50 occasions. Nevertheless,in most instances along the Gulf ports the organizerswere unable to approach the vessel dockside because ofthe fenced docking areas. Accordingly, in most instances,the organizers had their first opportunity to approachseamen as they departed the dock enclosure. On occa-sion, this was not soon enough as taxis and relatives wereoften admitted to the vicinity of the docks and theseamen were transported beyond the waiting organizersin vehicles. Where Glidewell and Peth did have the op-portunity to approach the seamen before they had an op-portunity to arrange for transportation, they offered totransport the seamen wherever they desired to go in theport city with the expectation that this would provide anopportunity to discuss the merits of the SIU. Moreover,8 By comparison, in 1971, 107 of Respondent's seamen lived in Texasand 61 had addresses in 8 other States. In August 1976, 141 seamen hadTexas addresses and 86 had home addresses in 21 other States. No signifi-cant attempt was made to show that the listed addresses were other thanthe actual homes of the seamen.9 On cross-examination, Peth was questioned at length about his effortsto contact certain seamen. In some instances Peth was fearful of attempt-ing home contacts because of a high level of animosity; in other instancesPeth feared his presence would be interpreted as an invasion of pnvacy;in other instances Peth had information leading him to believe such avisit would be fruitless; and im other instances Peth could not explainwhy he made no effort to visit a seamen at home'o This computation excludes one occasion when the Colorado wasshown to be in port at Port Arthur, Texas, for 163 hours in April 1976;another occasion when the Guadalupe was shown to be in port at Beau-mont. Texas, for 350 hours in May and Junle 1976; and a third occasionwhen the Sabine was shown to he in port at Port Arthur, Texas, for 244hours in April 1976.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is clear that Glidewell and Peth became acquaintedwith the bars and restaurants frequented by the seamenin some of the port cities and contacted a considerablenumber of Respondent's seamen in these establishments.Glidewell was particularly bitter in his testimony aboutthe quality of such contacts because of the lack of ade-quate lighting, and the presence of such distractions asloud music, immoral women, and boisterous inebriates.However, Respondent elicited testimony from bothGlidewell and Peth that no attempt was ever made to ar-range and publicize alternate meeting locations such asthe SIU's offices or available motels.There is evidence that literature mailed directly toseamen aboard the vessels was received but mailingswhich were directed only to the vessel were not. In ad-dition, Glidewell and Peth were successful in developingan ongoing rapport with several seamen so that theywere able to receive and pass along information toothers. In certain instances, these seamen took SIU litera-ture aboard the vessels and distributed SIU authorizationcards to other seamen. Glidewell's written reports con-cerning his vessel contacts disclose that he was success-ful in compiling a significant amount of detailed informa-tion about the attitude and leanings of a considerablenumber of seamen. Altogether, the SIU was successful inobtaining 109 signed authorization cards during its 1976campaign.On June 16, 1976, the Board issued its decision inSabine Towing & Transportation Co., Inc., 224 NLRB 941(Sabine II). On June 22, SIU's counsel made the follow-ing written request of Respondent's counsel:In connection with the decision of the NationalLabor Relations Board rendered on June 16, 1976(224 NLRB 941), demand is hereby made for imme-diate access of representatives of the Union to eachof the vessels owned and operated by Sabine. Con-sistent with past practice, we further demand thatSabine notify the Union at its Houston address ofthe location, dates and ports of arrival of each andall of Sabine's ships so that the Union's representa-tives may have an adequate opportunity to visitwith Sabine's crew members.Finally, in order to facilitate access to Sabine'semployees, many of whom are on vacation or offSabine's vessels, we demand a current list of all ofSabine's employees, including their home addresses.Your prompt cooperation with the foregoing willbe greatly appreciated as will your reply to thisletter.It is acknowledged that Respondent declined to complywith the request. Shortly thereafter, the SIU filed amotion with the Board seeking, inter alia, to advance thetime accorded to Respondent to make the Excelsior listavailable for the third election. The Board in a supple-mental decision published at 226 NLRB 422 (1976) de-clined this request.In the meantime, following the Board's decision inSabine II, Respondent petitioned the Fifth Circuit forreview of both Sabine I and II. The Board cross-peti-tioned for enforcement of both orders. With the excep-tion of the access issue in Sabine I the Fifth Circuit en-forced the Board's orders in those cases. As to the accessissue, the court felt that the Board had misallocated theburden of proof and observed that if the burden hadbeen properly allocated, the Board would have been re-quired to find for Respondent. In the court of appeals'view, the language in the U.S. Supreme Court's decisionin Sears, Roebuck & Co. v. San Diego County DistrictCouncil of Carpenters, 436 U.S. 180 (1978), clearly allo-cated to the labor organization denied access (and thusto the General Counsel in prosecuting a complaint) theburden of showing that no other reasonable means ofcommunicating its organizational message to the employ-ees existed before access by nonemployee organizerscould be ordered. Further, the court felt that the risk ofnonpersuasion as to the question of the lack of alternatechannels of communication rested with the labor organi-zation and not the employer. In the Fifth Circuit's view,there was considerable evidence that the SIU organizerswere able to effectively communicate its message to theRespondent's seamen. Thus, that court observed (599F.2d 665):The AL noted considerable evidence that SIUorganizers were able effectively to contact Sabineseamen and convey their organizational message.Although on-duty Sabine employees did resideaboard ship, they went ashore during the frequentoccasions when the tankers were in port (abouteight times per month for seventeen to thirty-fivehours at a time). SIU was able to contact the seamenwhen they passed through the docks and gates, meetwith them in taverns and restaurants, reach them attheir homes (Sabine provided SIU with Excelsior listsapproximately one month prior to the election), andsend campaign literature onto the tankers .... Asthe ALJ correctly concluded, in the face of substan-tial unrebutted evidence that the SIU had a reason-able opportunity to convey its message, and did so,he could only hold that the General Counsel had"failed to meet [his] burden of proving ineffectivethe attempts to contact and discuss the campaignissues with the crewmen at the gates or docks, atthe bars and taverns, while providing them trans-portation, or in telephone conversations or homevisits during the critical period." Case No. 77-1261Record, vol. IV, at 2739, reprinted at 205 NLRB431. This is clearly not one of the rare situationswhere nonemployee access to an employer's proper-ty is required by Babcock & Wilcox. See Sears; Roe-buck & Co. v. San Diego County District Council ofCarpenters, 436 U.S. at 180, 98 S.Ct. at 1745. [Em-phasis supplied.]Moreover, the court of appeals was of the view that Re-spondent's union animus was irrelevant to the denial ofaccess by nonemployee organizers.ItSubsequent to theI The General Counsel asserted that the Board has never acquiescedin the Fifth Circuit's views in Sabine I. In a subsequent case of thisnature, Bercher Towing Company, 256 NLRB 666 (1981), the Board ac-cepted a further remand from the Fifth Circuit. Although the BoardContinued118 SABINE TOWING & TRANSPORTATION CO.judgment of the Fifth Circuit, the Board notified Re-spondent that it did not intend to seek certiorari inSabine 1.B. Additional Findings and ConclusionsThere can be no question but that the purpose of thelitigation in Sabine I involving the same parties and thesame group of targeted employees was identical with thepurpose here.Contrary to Respondent, the General Counsel and theSIU argue that the outcome of the litigation in Sabine Iis of no moment to the instant proceeding. And to theextent that it may be concluded otherwise, the GeneralCounsel and the SIU contend that I am bound to thefindings and the conclusions reached by the Board inSabine I rather than the judgment of the Fifth Circuit.There is likewise no dispute among the parties that thefundamental principles applicable to cases involving non-employee access has remained unchanged since 1971.Thus, in N.L.R.B. v. Babcock & Wilcox Company, 351U.S. 105 (1956), the Supreme Court held at 112:It is our judgment, however, that an employermay validly post his property against nonemployeedistribution of union literature if reasonable effortsby the union through other available channels ofcommunication will enable it to reach the employ-ees with its message and if the employer's notice ororder does not discriminate against the union by al-lowing other distribution. In these circumstancesthe employer may not be compelled to allow distri-bution even under such reasonable regulations asthe orders in these cases permit.This is not a problem of always open or alwaysclosed doors for union organization on companyproperty. Organization rights are granted to work-ers by the same authority, the National Govern-ment, that preserves property rights. Accommoda-tion between the two must be obtained with as littledestruction of one as is consistent with the mainte-nance of the other. The employer may not affirma-tively interfere with organization; the union maynot always insist that the employer aid organization.But when the inaccessibility of employees makes in-effective the reasonable attempts by nonemployeesto communicate with them through the usual chan-nels, the right to exclude from property has been re-quired to yield to the extent needed to permit com-munication of information on the right to organize.The determination of the proper adjustments restswith the Board. Its rulings, when reached on find-ings of fact supported by substantial evidence onthe record as a whole, should be sustained by thecourts unless its conclusions rest on erroneous legalfoundations.In effect, Respondent claims that the Fifth Circuit's judg-ment concerning the accessibility of its unlicensedmade numerous references to Sabine I in its reconsideration of Belcher, itdid not explicitly acquiesce in the Fifth Circuit's views. The conclusionreached herein should not be construed as a recommendation that theBoard do so now.seamen in Sabine I is conclusive as to the instant litiga-tion in the absence of evidence that the circumstanceswere materially altered between 1971 and 1976. Both theGeneral Counsel and the SIU contend that the circum-stances were substantially different in 1976. The SIUsummarized the principal contentions in this regard asfollows:It scarcely warrants extended discussion to showthat the controlling facts had changed from 1971 to1976. The decision of the Fifth Circuit rested uponcertain objective facts about Sabine's business oper-ation in 1971 and how and where the crew mem-bers with whom SIU representatives sought to com-municate lived and worked. The Fifth Circuit reliedupon the ALJ's findings that (1) Sabine operated 5vessels; (2) there were 168 crew members living in 9different states; (3) vessel crews were 25-28 innumber; and (4) SIU used a current Excelsior tovisit crew members' homes .. .. These facts had adirect and controlling impact on how many timesSabine vessels docked, how many crew membersSIU representatives could contact at any one dock-ing, how many crew members SIU representativeshad to communicate with, and whether they couldcommunicate with them at home. By 1976, thesefacts had changed dramatically.With respect to the contention that to the extent that Imay be bound by the prior litigation, I am bound to theBoard's decision in Sabine I, it must be recognized thatthe problem presented by Respondent's motion to dismisson the ground of resjudicata or collateral estoppel is dis-tinguishable from the doctrine of stare decisis. There is noquestion that, as used by the Board, the legal Doctrine ofstare decisis binds me to follow Board precedent until al-tered by the Supreme Court. Lenz Company, 153 NLRB1399 (1965); Insurance Agents' International Union, AFL-CIO (The Prudential Insurance Company of America), 119NLRB 768 (1957). This is so notwithstanding court ofappeals' contrary precedent where there is no indicationthat the Board has acquiesced in that contrary precedent.Iowa Beef Packers Inc., 144 NLRB 615 (1963). Thus, inthe instant case, were I to conclude that Respondent'smotion to dismiss based on some doctrine of legal preclu-sion resulting from the prior litigation was without merit,I would be compelled to deny Respondent's motion todismiss on the alternative ground that the General Coun-sel had failed to establish a prima facie case where, ashere, I have also concluded that the evidence of accessi-bility remained essentially unchanged in the period from1971 to 1976. However, that portion of Respondent'smotion to dismiss on the ground of resjudicata or collat-eral estoppel requires a determination as to what effect,if any, must be accorded to the Fifth Circuit's priorjudgment which concluded that, under the circumstancesextant in 1971, Respondent's unlicensed seamen are suffi-ciently accessible to reasonable efforts by outside unionorganizers to communicate with them so that it is unnec-essary to order Respondent to admit union organizers toits vessels against its will in order for its employees toenjoy the full exercise of their Section 7 rights. To the119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent that the Board may be bound by a prior determi-nation on that question, I too am bound. To concludeotherwise could result in the absurd exercise of an ad-ministrative law judge's recommending to the Board thatit adopt an order which the Board is legally precludedfrom adopting. Accordingly, the argument that I ambound to apply the Board's decision in Sabine I if res ju-dicata or collateral estoppel is applicable here is withoutmerit.Turning to Respondent's contention concerning res ju-dicata and collateral estoppel, it is pertinent to observethat the Supreme Court recently noted in Montana v.United States, 440 U.S. 147 (1979), the technical differ-ence between res judicata and collateral estoppel as wellas the purpose of these doctrines. Thus, Justice Mar-shall's majority opinion in Montana recites at 153-154:A fundamental precept of common-law adjudica-tion, embodied in the related doctrines of collateralestoppel and res judicata, is that a "right, questionor fact distinctly put in issue and directly deter-mined by a court of competent jurisdiction ...cannot be disputed in a subsequent suit between thesame parties or their privies ...." Southern PacificR. Co. v. United States, 168 U.S. 1, 48-49 (1897).Under res judicala, a final judgment on the meritsbars further claims by parties or their privies basedon the same cause of action. Cromwell v. County ofSac, 94 U.S. 351, 352 (1877); Lawlor v. NationalScreen Service Corp., 349 U.S. 322, 326 (1955); IB J.Moore, Federal Practice Para. 0.405 [1], pp. 621-624 (2d ed. 1974) (hereinafter lB Moore); Restate-ment (Second) of Judgments Section 47 (Tent.Draft No. I, Mar. 28, 1973) (merger); id., Section 48(bar). Under collateral estoppel, once an issue is ac-tually and necessarily determined by a court ofcompetent jurisdiction, that determination is conclu-sive in subsequent suits based on a different cause ofaction involving a party to the prior litigation. Park-lane Hosiery Co. v. Shore, 439 U.S. 322, 326 n. 5(1979); Scott, Collateral Estoppel by Judgment, 56Harv. L. Rev. 1, 2-3 (1942); Restatement (Second)of Judgments Section 68 (Tent. Draft No. 4, Apr.15, 1977) (issue preclusion). Application of bothdoctrines is central to the purpose for which civilcourts have been established, the conclusive resolu-tion of disputes within their jurisdiction. SouthernPacific R. Co., supra, at 49; Hart Steel Co. v. Rail-road Supply Co., 244 U.S. 294, 299 (1917). To pre-clude parties from contesting matters that they havehad a full and fair opportunity to litigate protectstheir adversaries from the expense and vexation at-tending multiple lawsuits, conserves judicial re-sources, and fosters reliance on judicial action byminimizing the possibility of inconsistent decisions.44See Hazard, Res Nova in Res Judicata, 44 S. Cal. L. Rev.1036, 1042-43 (1971); Vestal, Preclusion/Res Judicata Variables;Adjudicating Bodies, 54 Geo. L. J. 857, 858 (1966); Note, Devel-opments in the Law--Res Judicata, 65 Harv. L. Rev. 818, 820(1952).Based on the foregoing technical distinction between resjudicata and collateral estoppel it is my conclusion that,as the instant matter resulted from a different request foraccess made in 1976, this could be regarded as a separate"cause of action" and, therefore, the application of resju-dicata effect to the outcome in Sabine I would not be ap-propriate.However, the fact of the matter is that these partieshave once before litigated the question of whether or notthese seamen are accessible to outside organizers. It isthis question which is always fundamental to the out-come of cases of this nature and which consumes somuch time in proceedings of this type. Therefore, the es-sential question posed by this litigation is whether or notanyone will ever be bound by a judgment previouslymade which rests on the factual conclusion that theseseamen are sufficiently accessible at locations away fromRespondent's premises or must this issue be resolvedeach time a mere request for access is made and it isdenied.The Fifth Circuit-whose final and binding judgmentwas placed in issue here by Respondent's timely, affirma-tive defense-noted the traditional requirements neces-sary for the application of the doctrine of collateral es-toppel as follows:(1) The issue to be concluded must be identical tothat involved in the prior action; (2) in the prioraction the issue must have been "actually litigated";and (3) the determination made of the issue in theprior action must have been necessary and essentialto the resulting judgment.James Talcott, Inc. v. Allahabad Bank Ltd., 444 F.2d 451,458-459 (5th Cir. 1971), cert. denied 404 U.S. 940 (1971);See also Stevenson v. International Paper Co., Mobile Ala-bama, 516 F.2d 103 (5th Cir. 1975)In their briefs, the General Counsel and the SIU callattention to General Motors Corporation, 158 NLRB 1723(1966), where the Board held that resjudicata and collat-eral estoppel did not apply to an unfair labor practiceproceeding which questioned the legality of a contrac-tual clause related to employee solicitation notwithstand-ing that a court of appeals had determined in a prior pro-ceeding that the same clause in a predecessor agreementwas lawful. Apart from the fact that the second unfairlabor practice case in General Motors had been broughtby a different charging party at a different plant of thatemployer, the Board also relied on the fact that thesecond proceeding was based on a different agreementalbeit the particular clause in issue was identical. In sodoing, the Board analogized the situation presented thereto that described in the Supreme Court's dicta in Com-missioner of Internal Revenue v. Sunnen, 333 U.S. 591(1948), where it observed that neither res judicata norcollateral estoppel would bar a second proceeding in-volving an instrument or transaction which was "identi-cal with, but in form separable from, the one dealt within the first proceeding." On the other hand, Respondentcalls attention to Joint Council of Teamsters No. 42, 248NLRB 808 (1980). In that case, the Board held that thedoctrines of resjudicata and collateral estoppel precluded120 SABINE TOWING & TRANSPORTATION CO.it from again determining the status of a certain group ofindividuals which a court of appeals had determined inan earlier, unrelated proceeding were independent con-tractors and not employees where there was no evidenceof any changes in the duties and functions of that group.The SIU believes Teamsters No. 42 is distinguishablefrom the situation presented here because the factualbasis relied on in the attempt to reargue the status of thegroup of employees in question was limited by stipula-tion to the record made in the prior proceeding. Never-theless, the SIU agrees with Respondent's vigorous argu-ment based on Montana v. United States, supra, that it isessential to demonstrate in the subsequent proceedingwhich seeks to relitigate a previously decided issue thatthe underlying facts have materially changed before it isappropriate to conclude that the doctrine of collateral es-toppel is inapplicable to the parties to the prior litigationof their privies.In my view there is an inconsistency in the SIU's posi-tion concerning Joint Council of Teamsters No. 42, supra,and Montana v. United States, supra. In Montana, the Su-preme Court clearly rejected the argument that theremust be an identical "factual stasis" between the first andsecond proceedings before collateral estoppel applies.Indeed, the two relevant proceedings in Montana werebased on different contracts with different provisions butthe Supreme Court concluded that this difference wasnot material to the outcome reached in the first proceed-ing which served to bar the second proceeding. By ano-logy, if the parties had presented new evidence as to theindependent contractor status of the individuals involvedin Teamsters No. 42, collateral estoppel would have beenappropriate unless there was a showing that the new evi-dence was materially different from the evidence reliedon when the conclusive judgment was entered in the firstcase. Hence, the fact that the parties stipulated to theprior record evidence in Teamsters No. 42 is not of con-trolling significance to the action taken by the Boardthere. In the instant case, it is obvious that the factualstasis is different by reason of what the SIU calls the"temporal difference." However, the ultimate factualquestion which must be resolved here-as it was inSabine I-is whether or not Respondent's seamen arereasonably accessible to outside organizers at locationsother than Respondent's premises. The rationale of theMontana case clearly suggests that, as this fundamentalissue has previously been determined among the partiesto this proceeding, the General Counsel has the addedburden of showing that there was a material change inthe circumstances between 1971 and 1976 which wouldwarrant a redetermination of that issue at this time.With the foregoing in mind, I cannot agree that theGeneral Counsel's case presented here demonstrates thatthe underlying facts changed-either dramatically or ma-terially--between 1971 and 1976 so as to warrant the re-litigation of the question of the accessibility of Respond-ent's seamen. More particularly, between 1971 and 1976,there was practically no change in the nature of Re-spondent's business or its mode of operation. Althoughthe size of Respondent's fleet increased from five to eightvessels in that 5-year period, Respondent continues totransport petrochemicals between many of the same portcities as was the case in 1971. The length of time Re-spondent's vessels spent in the various port cities haslikewise not changed significantly. There is no evidencethat the docking facilities at the various ports have beenappreciably altered so as to make contacts with exitingseamen any more difficult than it was in 1971.In addition, between 1971 and 1976 there was no es-sential change in the living and working conditions ofRespondent's unlicensed seamen. Thus, while at work,the seamen continued to be housed aboard Respondent'svessels. When the vessels are in port. as they frequentlyare, and the seamen are not on duty, they are free to goashore and to associate with whomever they please. Inthe period since the last proceeding, the amount of vaca-tion time accorded to Respondent's seamen has increasedso that at the time this case arose, Respondent's seamenreceived I day of vacation for every 2 days of work.The fact that the number of seamen increased from ap-proximately 167 to approximately 227 is not a demonstra-bly significant factor By contrast, the fact that the crewsizes were reduced from 25 unlicensed seamen to 19 unli-censed seamen would, in some respects, favor the orga-nizers because there would be a smaller group of seamenon each vessel to identify and solicit. The changed cir-cumstances which I perceive to be the most significantpertains to the broader geographical distribution of theseamen's homes shown in footnote 8, above. It must berecognized, however, that by 1976 the SIU organizerswere not strangers to Respondent's method of operation,their customers, and many of the Respondent's employ-ees. The testimony of Glidewell and Peth in the instanthearing demonstrates that there were several employeeswhom they knew from the earlier campaigns. With thisand similar knowledge, they made judgments as towhether or not it would be futile to approach certain in-dividuals. Other evidence indicates that they made fre-quent contacts with individuals who solidly supportedthe SIU in order to obtain information and to providethem with literature to take aboard vessels. In some in-stances, the SIU organizers were familiar with the fami-lies of the seamen and obtained information from thissource concerning docking times and other similar infor-mation which would aid in meeting vessels and contact-ing the seamen.As noted above, during the 1976 campaign, Glidewelland Peth were able to obtain 109 signed authorizationcards from Respondent's seamen, just short of a majorityof those employed in August 1976. This achievement ex-ceeds their estimates of their contacts in 1971. When thisfact is considered together with the fact that SISA hasheretofore enjoyed majority support in the past electionsand continued to be active in performing its functions asthe collective-bargaining representative throughout 1976,and other evidence that contacts were made with indi-viduals who did not desire to commit themselves, it isdifficult to conclude how it can be argued that Respond-ent's seamen were less accessible in 1976 than they werein 1971.Based on the foregoing and the entire record thus far,it is my conclusion that the General Counsel has failed toshow that the relevant circumstances were materially dif-121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDferent in 1976 than they were in 1971. As a result, it ismy conclusion that the instant case is no more than anattempt to relitigate the accessibility question previouslydetermined in Sabine Towing & Transportation Co., Inc. v.N.LR.B., supra. As the circumstances shown here arenot materially different from those essential to the judg-ment previously reached, I find that the parties are es-topped from seeking a reconsideration of the prior deter-mination that Respondent's seamen are reasonably acces-sible away from its premises.' Montana v. United States,supra; Joint Council of Teamsters No. 42, supra. In viewof this conclusion, it is axiomatic that Respondent didnot violate the Act by refusing to permit the SIU orga-nizers to board its vessels or refusing to provide the SIUwith docking information in 1976. N.L.R.B. v. Babcock& Wilcox, supra. Accordingly, I shall recommend thatthe complaint herein be dismissed in its entirety.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce or in anindustry affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The SIU is a labor organization within the meaningof Section 2(5) of the Act.12 In reaching this conclusion, I have not heretofore attempted toassess the impact of Respondent's prior unfair labor practices inasmuch asit is clear that such conduct was considered irrelevant by the Fifth Cir-cuit on the access question. However, it should be observed that unlikeSabine I, the instant case does not involve an atmosphere of other seriousunfair labor practices. The only direct evidence of animus offered thusfar in this proceeding was the testimony of seaman Wiley Yarber whotestified that the captain of the Sabine had threatened reprisals against theSIU supporters in 1976. Inasmuch as the issue presented here pertains tothe binding nature of the prior determination and this aspect of the caseobviously would not affect the determination previously reached, it is notrelevant to determinating the application of collateral estoppel.3. It has heretofore been determined in Sabine Towing& Transportation Company, Inc. v. N.L.R.B., 599 F.2d663 (5th Cir. 1979), that Respondent's seamen are reason-ably accessible to nonemployee union organizers at loca-tions away from Respondent's premises and that determi-nation was necessary and essential to the judgment en-tered by the court of appeals in that matter.4. There being insufficient evidence herein of any ma-terial circumstance which would affect the determinationnoted in 3, above, which involved the same parties as areinvolved in this proceeding, the parties are estoppedfrom relitigating the prior determination that Respond-ent's seamen are reasonably accessible to nonemployeeunion organizers at locations away from Respondent'spremises.5. Respondent did not violate Section 8(a)(1) of theAct by refusing to permit nonemployee union organizersto board its vessels, or provide nonemployee union orga-nizers with information as to the docking location andtime for its vessels, as alleged in the complaint.Pursuant to Section 10(c) of the Act and upon theforegoing findings of fact and conclusions of law, andthe entire record herein, I hereby issue the following rec-ommended:ORDER 3It is hereby ordered that the hearing herein be deemedclosed and that complaint be, and the same hereby is,dismissed in its entirety.ia In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.122